UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4618


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

HAROLD HALL, JR.,

                     Defendant - Appellant.


Appeal from the United States District Court for the District of South Carolina at Columbia.
Joseph F. Anderson, Jr., Senior District Judge. (3:14-cr-00629-JFA-1)


Argued: September 22, 2021                                    Decided: December 3, 2021


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished opinion. Judge Floyd wrote the opinion in which Judge
Wilkinson and Judge Wynn joined. Judge Wilkinson and Judge Wynn wrote separate
concurring opinions.


ARGUED: Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant. Brook Bowers Andrews, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee. ON BRIEF: M. Rhett DeHart,
Acting United States Attorney, Columbia, South Carolina, Leesa Washington, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
FLOYD, Circuit Judge:

       This case is before us for the fourth time on appeal, and it now concerns Appellant

Harold Hall, Jr.’s two motions to suppress that were before the district court. Pursuant to

Franks v. Delaware, 438 U.S. 154 (1978), Hall’s first motion challenged the validity of a

search warrant used to seize evidence within his residence. His second motion sought to

exclude statements he made to law enforcement during a traffic stop. The district court

denied both motions, holding that any omissions to the warrant were immaterial and the

traffic stop was independently justified. We affirm.



                                            I.

                                            A.

       In late May or early June 2012, Richland County Sheriff’s Department (RCSD)

Investigator Kevin Loftis introduced RCSD Investigator John Carwell to a first-time,

confidential informant (CI) who “had been charged with some burglaries and wanted to do

some work for Richland County.” J.A. 195–96. During the introduction, the CI exchanged

phone numbers with Investigator Carwell, but he did not contact Investigator Carwell for

“weeks or days.” J.A. 199. Investigator Loftis did not provide Investigator Carwell with

any additional facts about the CI, and Investigator Carwell never conducted any

independent research about the CI’s background.

       On June 25, 2012, the CI contacted Investigator Carwell, stating that he “wanted to

do some work that day and had an address that he could purchase marijuana from.” J.A.

207. After the call, Investigator Carwell and RCSD Investigator Dave Unger picked up

                                            3
the CI. The CI stated that “he knew there were drugs [at a house] and he could buy from

the person that was at that house.” J.A. 209. No one ever inquired about how the CI knew

there were drugs at the home. Investigator Carwell then drove to a secluded location,

searched the CI’s person to confirm the absence of drugs, and provided the CI with $85.00

to facilitate a marijuana purchase. At some point, before being dropped off, the CI provided

Investigator Carwell with the address where he would make the purchase.

         After dropping off the CI within the address’s vicinity, Investigator Carwell

observed the CI turn left. The left turn placed the CI out of Investigator Carwell’s line of

sight.    However, RCSD Officer Jerry Maldonado was assisting with the continuous

surveillance of the CI, and he began observing the CI immediately after the CI completed

the left turn. Although Investigator Carwell could no longer see the CI, Officer Maldonado

observed the CI walk to the residence, knock on the door, enter and exit the home within

seconds, and then walk back in the direction from which he came. He also saw a blue Ford

Expedition parked in front of the residence. The entire affair, including the CI’s walk to

and from the residence, lasted five to ten minutes, all while Officer Maldonado was in

constant radio contact with Investigator Carwell.

         When the CI returned to Investigator Carwell’s vehicle, he provided Investigator

Carwell with “$85 worth of marijuana he had in his right front pants pocket.” J.A. 218.

He further apprised Investigator Carwell that the homeowner was not at the home, so he

purchased the marijuana from “somebody else.” J.A. 218. The CI did not know the legal

name or nickname of the person who sold him the marijuana. And neither the CI,

Investigator Carwell, nor Officer Maldonado knew the specific name of who owned the

                                             4
house where the CI completed the purchase. Investigator Carwell believed the substance

provided by the CI was marijuana because it was a “green, leafy material” and “had an

odor of marijuana.” J.A. 221.

       Two days later, on June 27, 2012, Investigator Carwell applied for and obtained a

warrant to search the home itself and all persons and vehicles at the home. In relevant part

from the application, Investigator Carwell explained:

       Within the past seventy-two hours a first time confidential informant of the
       Richland County Sheriff’s Department (RCSD) has bought a quantity of
       Marijuana from the above location. The informant was searched prior to
       entering the residence and after leaving the residence. The informant was
       observed by law enforcement entering the residence and leaving the
       residence. . . . The identity of the informant must remain confidential so as
       not to impair its future usefulness and endanger its life. Through the affiant’s
       and other RCSD narcotic officers[’] experience in drug enforcement it is
       known that there is a common connection between drug activity and
       weapons. Those engaged in illegal drug activity often carry, or have nearby,
       weapons ranging from razors to firearms for protection of themselves and
       their drugs. Additionally, through the affiant’s and other RCSD [n]arcotic
       officers[’] experience in drug enforcement it is known that subjects present
       at the scene of illegal drug distribution and/or possession commonly have
       drugs and[/]or weapons concealed on their persons. . . . Through the affiant’s
       and other RCSD [n]arcotic officers experience in drug enforcement, it is
       known that vehicles owned or operated by subjects present at the scene of
       illegal drug distribution and/or possession are commonly used to transport
       and store illegal drugs[.]

J.A. 311–12. The warrant ultimately authorized the search of the residence as well as “all

persons at the location, vehicles at the location owned or operated by persons at the location

or owned or operated by persons residing at the location but temporarily absent . . . .” J.A.

311.

       The search warrant was executed on the same day by law enforcement. Prior to the

search, RCSD Officer Brien Gwyn was tasked with surveilling the residence, and he

                                              5
observed two adult males at the scene. One of those adult males, Hall, was making frequent

trips from the house to the blue Ford Expedition. Eventually, Hall, the second adult male

(later identified as Hall’s cousin), and a child entered the vehicle and drove away from the

residence. In an unmarked patrol car, Officer Gwyn followed the blue Ford Expedition for

several blocks and initiated a traffic stop after Hall failed to use a turn signal, in violation

of S.C. Code § 65-5-2150. He notified fellow officers that he initiated a stop after Hall left

the home. With Hall’s vehicle stopped, Officer Gwyn approached the blue Ford Expedition

and spoke with Hall, asking him for his driver’s license, registration, and other information

besides his address. Hall complied with the requests. Officer Gwyn then asked Hall to get

out of the vehicle, took him to his unmarked patrol car, and gave him Miranda warnings.

When questioned, Hall told Officer Gwyn that he lived at the residence subject to the search

warrant and lived there alone.

       At the same time as the traffic stop, law enforcement executed the search warrant

and searched the residence. Officers found Hall’s photo identification, $1,000 in cash,

guns, and over ten pounds of marijuana. When Officer Gwyn learned that law enforcement

had executed the search warrant, which was after Miranda warnings were provided, he

detained Hall and his cousin, placing them in handcuffs. Officer Gwyn drove Hall and his

cousin back to the residence. Hall was later arrested in connection with the contraband

found inside the home. Officer Gwyn never issued a report or ticket about the traffic stop,

and Hall was never charged with a traffic violation.




                                               6
                                            B.

       On September 3, 2014, a federal grand jury indicted Hall for (1) knowingly and

intentionally possessing with intent to distribute marijuana, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(D); (2) knowingly being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1); and (3) knowingly using and carrying firearms during

and in relation to, and possessing firearms in furtherance of, a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1). After the trial, a federal jury convicted Hall on all

charges, and Hall timely appealed his convictions, which was this case’s first foray here.

On June 1, 2017, we vacated Hall’s convictions because the district court abused its

discretion in allowing the government to introduce evidence about Hall’s prior possession

and possession with intent to distribute convictions under Federal Rule of Evidence 404(b).

See United States v. Hall, 858 F.3d 254, 264 (4th Cir. 2017).

       On remand, another federal grand jury indicted Hall for (1) knowingly conspiring

to possess with intent to distribute marijuana, in violation of 21 U.S.C. § 846; (2)

knowingly and intentionally possessing with intent to distribute marijuana, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(D); (3) knowingly being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1); and (4) knowingly using and carrying firearms during

and in relation to, and possessing firearms in furtherance of, a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1). The conspiracy count was the only new charge. Hall

took an interlocutory appeal, arguing that the Double Jeopardy Clause under the Fifth

Amendment barred his retrial on the older charges because this Court previously

determined there was insufficient evidence to support his convictions. We rejected Hall’s

                                            7
arguments and remanded for further proceedings. See United States v. Hall, 756 F. App’x

252, 254–55 (4th Cir. 2018).

       Once back at the district court, Hall filed two motions to suppress. He first sought

to suppress any evidence or statements obtained from Officer Gwyn’s traffic stop,

including his admissions that he lived at the residence being searched and lived there alone.

He also sought to have an evidentiary hearing and invalidate the search warrant under

Franks v. Delaware, 438 U.S. 154 (1978), claiming Investigator Carwell recklessly omitted

material facts within his affidavit supporting the search warrant. The district court held a

suppression hearing on June 3, 2019, and orally denied both of Hall’s motions. With the

motions denied, the government then filed a superseding information, only charging Hall

with knowingly and intentionally possessing with intent to distribute marijuana and aiding

and abetting another in the commission of the offense, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(D) and 18 U.S.C. § 2. Waiving his right to a formal indictment, Hall pleaded guilty

to the single charge in the superseding information. Thereafter, the court formally issued

its written order denying Hall’s suppression motions on August 15, 2019, and sentenced

Hall to time served and ordered a two-year term of supervised release.

       Hall appealed the denial of his motions to suppress to this Court. Once on appeal,

however, the parties agreed to vacate Hall’s conviction and remand to the district court for

an evidentiary hearing to test the warrant’s veracity under Franks. We granted the parties’

consent motion to do so. Accordingly, the district court held a Franks hearing on

September 29, 2020. On October 2, 2020, the district court denied Hall’s motion to

suppress under Franks and held that Hall failed to show Investigator Carwell intentionally

                                             8
or recklessly omitted information from his affidavit that would have negated a finding of

probable cause.

       On December 7, 2020, Hall entered into a plea agreement with the government and

once again pleaded guilty to knowingly and intentionally possessing with intent to

distribute marijuana and aiding and abetting another in the commission of the offense, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(D) and 18 U.S.C. § 2. On December 11, 2020,

Hall again waived his right to a formal indictment, and a superseding information was filed.

For a second time, the district court sentenced Hall to time served and ordered a two-year

term of supervised release. Hall timely appealed the district court’s orders denying his

motions to suppress.



                                              II.

       When reviewing a district court’s rulings on motions to suppress, we review the

district court’s factual findings for clear error and its legal conclusions de novo. See United

States v. Drakeford, 992 F.3d 255, 262 (4th Cir. 2021). We also construe the evidence in

the light most favorable to the government. United States v. Alston, 941 F.3d 132, 136–37

(4th Cir. 2019).



                                             III.

                                             A.

       We first consider Hall’s argument concerning Investigator Carwell’s affidavit

submitted for the search warrant. Hall maintains that Investigator Carwell intentionally

                                              9
and recklessly omitted material facts from his affidavit, and the inclusion of those facts

would have undermined a probable-cause finding. According to Hall, based on the

numerous omissions, the warrant was unsupported by probable cause and the evidence

seized from his home was in violation of the Fourth Amendment under Franks and its

progeny.

       Under the Fourth Amendment, “no Warrants shall issue, but upon probable cause,

supported by Oath or affirmation . . . .” U.S. CONST. amend IV. In Franks, the Supreme

Court held that a defendant may challenge the veracity of a sworn statement used to obtain

a search warrant through a two-part subjective and objective inquiry. 438 U.S. at 155–56.

To obtain an evidentiary hearing about an affidavit’s veracity, “a defendant must first make

‘a substantial preliminary showing that a false statement knowingly and intentionally, or

with reckless disregard for the truth, was included by the affiant in the warrant affidavit.’”

United States v. Colkley, 899 F.2d 297, 300 (4th Cir. 1990) (quoting Franks, 438 U.S. at

155–56). This first prong is the intentionality prong. United States v. Lull, 824 F.3d 109,

114 (4th Cir. 2016). “Under the second prong—the ‘materiality’ prong—[a] defendant

must show that ‘with the affidavit’s false material set to one side, the affidavit’s remaining

content is insufficient to establish probable cause.’” Id. at 114 (quoting Franks, 438 U.S.

at 156). A defendant must establish both prongs by the preponderance of the evidence. Id.

If a defendant meets that burden, “the warrant ‘must be voided’ and evidence or testimony




                                             10
gathered pursuant to it must be excluded.” 1 Colkley, 899 F.2d at 300 (quoting Franks, 438

U.S. at 156).

       In addition to false statements, “Franks protects against omissions that are designed

to mislead, or that are made in reckless disregard of whether they would mislead, the

magistrate.” Colkley, 899 F.2d at 301 (citing United States v. Reivich, 793 F.2d 957, 961

(8th Cir. 1986)). Demonstrating the preponderance of the evidence under an omission

theory is a “heavy burden.” United States v. Haas, 986 F.3d 467, 474 (4th Cir. 2021)

(citing United States v. Tate, 524 F.3d 449, 454–55 (4th Cir. 2008)). After all, “[a]n affiant

cannot be expected to include in an affidavit every piece of information gathered in the

course of an investigation.” Lull, 824 F.3d at 115 (quoting Colkley, 899 F.2d at 300); see

also Tate, 524 F.3d at 455 (“[T]he very process of selecting facts to include for the

demonstration of probable cause must also be a deliberate process of omitting pieces of

information.”). After a Franks hearing in the omission context, 2 suppression is only

warranted if a defendant demonstrates, by a preponderance of the evidence, that (1) the

affiant’s omissions were made intentionally or recklessly; and (2) the omitted evidence is

material. Haas, 986 F.3d at 474. “Even if relevant, information is not material unless ‘its


       1
        A Franks violation is not subject to the good-faith exception to the usual remedy
of suppression. See United States v. Leon, 468 U.S. 897, 923 (1984); Colkley, 899 F.2d at
300; see also United States v. Abernathy, 843 F.3d 243, 257 (6th Cir. 2016); United States
v. Jacobs, 986 F.2d 1231, 1235 (8th Cir. 1993). Appropriately, the government is not
invoking the good-faith exception here.
       2
         Because Hall has already received a Franks hearing, we are not concerned with
whether Hall made the necessary showing to obtain one. We instead address whether Hall
met his burden to suppress the evidence in question.

                                             11
inclusion in the affidavit would defeat probable cause.’” United States v. Wharton, 840

F.3d 163, 168–69 (4th Cir. 2016) (quoting Colkley, 899 F.2d at 301).

       “When issuing a warrant and making a probable cause determination, judges are to

use a ‘totality of the circumstances analysis.’” United States v. Grossman, 400 F.3d 212,

217 (4th Cir. 2005) (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)). The issuing judge

must decide whether, under the totality of the circumstances, “there is a ‘fair probability

that contraband or evidence of a crime will be found in a particular place.’” United States

v. Richardson, 607 F.3d 357, 369 (4th Cir. 2010) (quoting Gates, 462 U.S. at 238). We

generally give “great deference” to a judge’s probable-cause finding. United States v.

Suarez, 906 F.2d 977, 984 (4th Cir. 1990) (citation omitted). We find that Hall’s identified

omissions are not material because they do not alter the probable-cause determination.

       First, Hall contends the following omissions about the CI negated a probable-cause

finding: (1) as opposed to being a “first-time CI,” he may have actually provided

information about another “incident”; (2) he wanted to “work off” burglary charges; and

(3) his CI packet contained no information about his history. Second, Hall claims the

following omissions concerning the investigation and residence would further void

probable cause: (1) law enforcement did not know of any illegal activity at the residence

prior to meeting the CI; (2) the CI only mentioned that he could purchase drugs and guns

at the residence and never stated he did so in the past; (3) there was no audio or video of

the marijuana purchase; and (4) the CI purchased marijuana from an unidentified person

within the residence.



                                            12
       None of these omissions—even when viewed together—change the probable-cause

determination. At the outset, Hall’s identified omissions are problematic for him to rely

upon. For omissions about the CI, although Investigator Carwell believed that the CI was

completing a controlled buy for the first time, there is no indication that the CI’s “first-

time” status or assistance in another “incident” would undermine his reliability. And nor

is there any sign that the CI’s burglary charges would have done so either. Regarding

omissions about the residence, Hall’s emphasis on the unknown identity of the drug seller

neglects that the search warrant was also for a residence, not just a person. Further, the

fact that the CI mentioned that he could purchase drugs at the residence ignores that he

successfully completed a controlled buy there. See United States v. Gondres-Medrano, 3

F.4th 708, 716 (4th Cir. 2021) (observing that corroboration is required for confidential

informants with no “track record of reliability” but emphasizing that known informants

possess “enhanced reliability” because less corroboration is required since they expose

themselves to criminal prosecution). And finally, neither we nor the Supreme Court have

ever held that the existence or non-existence of audio or video recordings is necessarily

decisive to a probable-cause determination. See also United States v. Moses, 965 F.3d

1106, 1113–14 (10th Cir. 2020) (finding that the “lack of suspicious activity” on a video

did not undermine a probable cause finding when the affidavit was otherwise “strong”).

And for good reason. Recordings may only constitute one part of a probable-cause

determination, and we must consider all the circumstances. Cf. District of Columbia v.

Wesby, 138 S. Ct. 577, 588 (2018) (explaining that the totality of the circumstances test for

a probable-cause analysis requires courts to view “the whole picture,” precludes a “divide-

                                             13
and-conquer analysis,” and focuses on the “degree of suspicion that attaches to particular

types of noncriminal acts” (citations omitted)).

       Hall’s identified omissions do not materially undermine the other facts or the

probable-cause finding. Even including Hall’s identified omissions within the affidavit,

the facts remain clear. After apprising law enforcement of marijuana at the residence, the

CI was searched prior to the controlled buy, and no drugs were on his person. Although

the CI was not surveilled inside the residence, his travels to and from the residence were

continuously surveilled by law enforcement. And Hall does not contest that the CI’s

possession of the marijuana only occurred upon the controlled buy’s completion, which

establishes probable cause to search the residence when coupled with the CI’s initial tip.

See United States v. Clyburn, 24 F.3d 613, 617–18 (4th Cir. 1994) (holding that there was

probable cause when an informant “personally made a controlled purchase of crack cocaine

at [a] house” the day before an officer submitted a warrant affidavit); see also United States

v. Haynes, 882 F.3d 662, 666 (7th Cir. 2018) (“A properly executed controlled buy can

establish probable cause, even when the tip that prompted it might not have been reliable.”

(citations omitted)); United States v. Hart, 544 F.3d 911, 914 (8th Cir. 2008) (“The reliable

informant’s tip and the controlled buy established probable cause.”); United States v.

Warren, 42 F.3d 647, 649 (D.C. Cir. 1994) (“We hold that a reliable informant’s tip,

combined with a controlled drug buy, established probable cause for the search in this

case.”).   Put simply, Hall has not defeated the probable-cause determination by a

preponderance of the evidence with his omissions.



                                             14
       Hall heavily relies upon Lull to argue the omitted facts were material to the

probable-cause determination. But Lull is inapposite. There, law enforcement utilized a

first-time informant to complete a controlled buy from Lull. 824 F.3d at 111. Although

the purchase price of the drugs was $180, law enforcement provided the informant with

$240 to purchase additional drugs if possible. Id. at 112. After the drug transaction’s

completion, the informant returned $40 to law enforcement but should have returned $60.

Id. Eventually, law enforcement strip-searched the informant, found the missing $20 fall

from the informant’s underpants, and then arrested him on a felony charge. Id. The

informant was discharged from service. Id. at 118. An affidavit in support of a search

warrant for Lull’s residence failed to disclose those reliability issues about the informant.

Id. at 113. After setting aside information provided exclusively by the informant, there

was no additional information identifying Lull as the drug seller or otherwise being

connected with the drug transaction. Id. at 119. We found the omissions were material to

the probable-cause determination because the only information remaining was that the

informant purchased cocaine from an unknown man in a residence that may have belonged

to Lull’s mother, and we were not given reliable information about “who the man was,

whether he resided there, or if he was alone in the residence.” Id. Thus, we held that

probable cause was ultimately lacking for the search warrant. Id. at 120.

       Although there are some factual similarities, Lull does not control here. First, unlike

Lull, there is no evidence that the CI here undermined his own reliability by either stealing

from law enforcement or engaging in misconduct during the investigation. Thus, there are

no facts that we must eliminate from Investigator Carwell’s affidavit because the CI’s

                                             15
reliability has not been fundamentally questioned. Secondly, in Lull, when the officers

discovered the informant’s theft, they immediately discharged him. Id. at 118. Here, the

CI was never discharged from his duties after assisting law enforcement with the controlled

buy. Thus, we are still not concerned with the foundation of the CI’s reliability as was the

case in Lull and are presented with a clean controlled buy. And finally, the officers in Lull

applied for a search warrant on the same day of the controlled buy, immediately after their

troublesome informant was discharged and arrested. Id. at 112–13. That is not the case

here. Investigator Carwell did not seek a search warrant until two days after the controlled

buy’s completion. We are simply not in Lull’s terrain. 3

       In sum, we cannot say that the omitted facts were material to a finding of probable

cause, and thus need not address Franks’ intentionality prong. Because Hall did not show

that the omitted facts negated probable cause by a preponderance of the evidence, we affirm

the district court’s denial of the first motion to suppress.



                                              B.

       Hall next challenges the district court’s denial of his motion to suppress his

statements obtained during the traffic stop. He primarily maintains that the search warrant



       3
          To the extent Clyburn conflicts with Lull by approving of controlled buys to
establish probable cause, including a single controlled buy, we are bound to follow the
earlier decision, which is Clyburn. See McMellon v. United States, 387 F.3d 329, 333 (4th
Cir. 2004) (“When published panel opinions are in direct conflict on a given issue, the
earliest opinion controls, unless the prior opinion has been overruled by an intervening
opinion from this court sitting en banc or the Supreme Court.”).

                                              16
did not extend to his vehicle when it was several blocks away from the residence, and there

was no independent justification for the traffic stop. We disagree.

       The Fourth Amendment guarantees “[t]he right of the people to be secure in their

persons, houses, paper, and effects, against unreasonable searches and seizures . . . .” U.S.

CONST. amend. IV. A temporary detention of a citizen during a traffic stop, even if it is

limited in time and scope, is a seizure of that citizen within the meaning of the Fourth

Amendment. Whren v. United States, 517 U.S. 806, 809–10 (1996). However, “[b]ecause

an ordinary traffic stop is ‘a limited seizure more like an investigative detention than a

custodial arrest,’ we employ the Supreme Court’s analysis for investigative detention in

Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968), to determine the limits

of police conduct in routine traffic stops.” United States v. Guijon-Ortiz, 660 F.3d 757,

764 (4th Cir. 2011) (citing United States v. Rusher, 966 F.2d 868, 875 (4th Cir. 1992)).

We have stated that “when an officer observes a traffic offense—however minor—he has

probable cause to stop the driver of the vehicle.” United States v. Hassan El, 5 F.3d 726,

730 (4th Cir. 1993) (quoting United States v. Cummins, 920 F.2d 498, 500 (8th Cir. 1990));

see also United States v. Branch, 537 F.3d 328, 335 (4th Cir. 2008) (“Observing a traffic

violation provides sufficient justification for a police officer to detain the offending vehicle

for as long as it takes to perform the traditional incidents of a routine traffic stop.” (citations

omitted)). “Any ulterior motive a police officer may have for making the traffic stop is

irrelevant.” United States v. Digiovanni, 650 F.3d 498, 506 (4th Cir. 2011) (citations

omitted), abrogated in part on other grounds by Rodriguez v. United States, 575 U.S. 348

(2015).

                                                17
       A traffic stop’s limited duration “‘is determined by the seizure’s mission—to

address the traffic violation that warranted the stop,’ meaning that it may ‘last no longer

than is necessary to effectuate that purpose.’” United States v. Bowman, 884 F.3d 200, 210

(4th Cir. 2018) (quoting Rodriguez, 575 U.S. at 354). Nevertheless, during traffic stops,

officers may engage in “unrelated activity . . . [so] as long as that activity does not prolong

the roadside detention for the traffic infraction.” See United States v. Hill, 852 F.3d 377,

382 (4th Cir. 2017) (emphasis added) (citation omitted). And if an officer chooses to detain

a driver beyond the scope of a routine traffic stop, he or she “must possess a justification

for doing so other than the initial traffic violation that prompted the stop in the first place.”

Branch, 537 F.3d at 336 (citation omitted). “[T]he officers must either obtain consent from

the individuals detained or identify reasonable suspicion of criminal activity to support the

extension of the stop.” Hill, 852 F.3d at 381.

       When Hall left the residence, Officer Gwyn followed him. The seizure under the

Fourth Amendment occurred when Officer Gwyn pulled Hall over for failing to use a turn

signal, in violation of S.C. Code § 65-5-2150. Under our precedents, even though it is

minor, Hall’s failure to use a turn signal provided Officer Gwyn with a sufficient

justification, and even probable cause, to stop the vehicle. See Branch, 537 F.3d at 335;

Hassan El, 5 F.3d at 730. During the stop, Officer Gwyn was constitutionally permitted to

order Hall out of the vehicle. United States v. Hampton, 628 F.3d 654, 658 (4th Cir. 2010);

United States v. Rumley, 588 F.3d 202, 206 (4th Cir. 2009). So even when ordered out of

his own vehicle, Hall was still only detained, not arrested. During this detention, Officer

Gwyn cautiously provided Hall with Miranda warnings although he was not yet required

                                               18
to do so, and this decision to do so is not necessarily a constitutional problem. United

States v. Soderman, 983 F.3d 369, 376–77 (8th Cir. 2020) (holding that Miranda warnings

are not required during traffic stops and stating that “[a]lthough stopped drivers are

detained, they are generally not in custody during the roadside questioning that is permitted

during a traffic stop” (citing Berkemer v. McCarty, 468 U.S. 420, 439–40 (1984))); United

States v. LeQuire, 424 F.2d 341, 343–44 (5th Cir. 1970) (“Nothing in Miranda, or in any

other case, requires that in this type of routine, on-the-scene questioning, the person

detained must be given the Miranda warnings.” (emphasis added)).

       Despite receiving Miranda warnings when none were required and before he was

handcuffed, Hall proceeded to voluntarily answer Officer Gwyn’s questions about his

residence during the detention. See United States v. Frankson, 83 F.3d 79, 82 (4th Cir.

1996) (“[A] defendant’s ‘subsequent willingness to answer questions after acknowledging

[his] Miranda rights is sufficient to constitute an implied waiver.’” (citations omitted)).

We have previously permitted officers to ask limited questions about a stopped individual’s

travels during traffic stops, and Officer Gwyn’s questions do not exceed those narrow

confines. See United States v. Hill, 849 F.3d 195, 201 (4th Cir. 2017); United States v.

Vaughan, 700 F.3d 705, 712 (4th Cir. 2012). So Officer Gwyn was permitted to ask about

Hall’s residence during the traffic stop if his questions did not prolong the detention. Hill,

852 F.3d at 384. Hall has not argued, nor is there evidence before us, that either Officer

Gwyn’s questions or conferral of Miranda warnings impermissibly extended the traffic

stop. Rakas v. Illinois, 439 U.S. 128, 130 n.1 (1978) (“The proponent of a motion to

suppress has the burden of establishing that his own Fourth Amendment rights were

                                             19
violated by the challenged search or seizure.” (citations omitted)). Under these facts, and

viewing the evidence in the light most favorable to the government, we are thus compelled

to conclude that Officer Gwyn’s traffic stop was justified by Hall’s traffic infraction, and

the evidence he obtained therefrom was not subject to suppression. 4

       Hall also challenges a change in Officer Gwyn’s testimony. Although Officer Gwyn

specifically recalled stopping Hall’s vehicle for a turn-signal violation in his 2019

testimony but only mentioned a general traffic infraction in his 2015 testimony, this

ultimately goes to Officer Gwyn’s credibility, and Hall falls short of establishing any clear

error in this regard. 5 See United States v. McGee, 736 F.3d 263, 270–71 (4th Cir. 2013)

(finding no clear error when a defendant argued that an officer’s testimony about a non-




       4
          Before this Court, Hall argues, for the first time, that his traffic stop involved an
arrest without probable cause. As noted above, we only hold that Hall’s statements are not
subject to suppression because they were made during his detention and before any formal
arrest. Soderman, 983 F.3d at 376–77. Moreover, especially because an issue about Hall’s
arrest was never developed at the suppression hearing, and we do not know what Officer
Gwyn specifically knew when he learned of the search warrant’s execution—which
preceded Hall’s handcuffing and placement in the police vehicle—we only address the
legality of the evidence obtained from the traffic stop and take no position about the
propriety of the arrest. See United States v. O’Connor, 658 F.2d 688, 693 n.7 (9th Cir.
1981) (“Because we have decided that Davis was not under arrest, we need not address the
difficult question of whether there was probable cause to arrest.”); Crowell v. Zahradnick,
571 F.2d 1257, 1259 n.3 (4th Cir. 1977) (“[W]e will not ordinarily consider an issue not
presented to the district court when it is raised for the first time on appeal.” (citation
omitted)).
       5
          Although Officer Gwyn conceded that he never issued a report or ticket for Hall’s
traffic stop, this is of no moment because he also testified that it is normal to not issue
tickets for turn-signal violations, and he gives “verbal warnings all the time” as opposed to
written warnings and reports. J.A. 132, 137–40. He also testified that he was sure that the
traffic stop was for the failure to use a turn signal. J.A. 132.

                                              20
operative brake light was “uncorroborated and fatally undermined” by other testimony, and

the defendant only proffered circumstantial evidence to rebut the officer’s testimony);

United States v. Murray, 65 F.3d 1161, 1169 (4th Cir. 1995) (“[I]t is the role of the district

court to observe witnesses and weigh their credibility during a pre-trial motion to

suppress.” (citation omitted)). Accordingly, the district court did not err in denying Hall’s

motion to suppress his statements from the traffic stop, and we will not disturb its ruling. 6



                                              IV.

       For the foregoing reasons, the district court’s orders denying Hall’s motions to

suppress are

                                                                                  AFFIRMED.




       6
         The parties also dispute other potential justifications for the traffic stop, including
the search warrant and automobile exception to the warrant requirement. Because we hold
that Hall’s traffic infraction provided Officer Gwyn a sufficient basis to stop Hall, and there
is no evidence suggesting the stop was impermissibly lengthened, we need not address
whether the traffic stop was justified by either the search warrant or the automobile
exception to the warrant requirement. See United States v. Harris, 39 F.3d 1262, 1269 n.4
(4th Cir. 1994) (“In view of our holding regarding reasonable suspicion, we need not
address this alternative justification for the stop.”).

                                              21
WILKINSON, Circuit Judge, concurring:

         I am happy to concur in the fine majority opinion in this case. I write briefly to

underscore my agreement with its statement that Hall received Miranda warnings when

“none were required.” Majority Op. at 19; see also United States v. Soderman, 983 F.3d

369, 376–77 (8th Cir. 2020) (holding that routine traffic stops are not custodial and do not

require Miranda warnings). The police did Mirandize in this case for both good and

sufficient reasons, but I would not want such warnings in traffic stops to become de rigueur.

         Requiring Miranda warnings at the outset of a traffic stop would be quite ill-

advised. Take a driver with a broken taillight or in excess of the speed limit. Such

infractions are obviously undesirable. But they can be committed, even inadvertently, by

almost anyone. To require Miranda warnings at or near the outset of these stops would be

a severe overreaction. In fact, these warnings would scare many an ordinary motorist to

death.

         Miranda warnings are important. They may fairly be described as a cornerstone of

liberty in our republic. They also carry an imputation of criminality, which means they

should not be casually dispensed. Many traffic stops do not result in a ticket. Even fewer

mature to the point of custodial interrogation where Miranda warnings are indeed required.

There are enough valid settings for Miranda without the addition of routine traffic stops.

         I make what seems an obvious point, because it would take rather little for courts to

push police departments to adopt Miranda warnings as a protective measure near the

inception of a stop. Roadside encounters between the police and the citizenry are

apprehensive enough without adding Miranda warnings to the mix. Importing Fifth and

                                              22
Sixth Amendment concepts to these interactions would push policing even further from a

collaborative enterprise to the sort of adversarial model which many communities are

attempting to ameliorate. Uttering warnings of such severity to drivers as a matter of course

would make police more feared and less trusted. I write simply to endorse the sound

conclusion in the majority opinion.




                                             23
WYNN, Circuit Judge, concurring:

       I concur with the majority opinion. However, I write separately to respond to the

concurring opinion. Although the issue discussed in the concurring opinion is interesting,

it is not a matter before us in this case. The police are well aware of the need for providing

Miranda warnings, the circumstances in which such a need arises, as well as any

corresponding limitations thereto. The teachings of Miranda v. Arizona, 384 U.S. 436

(1966), have been with us for over fifty years. So, while the concurring opinion is well

intentioned, we need not offer advice to the police on issues and facts not currently before

us.




                                             24